Citation Nr: 0801655	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  03-19 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of left 
radius fracture with resection, currently evaluated at 20 
percent.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1969 to 
September 1973.  His awards and decorations include the 
Combat Infantryman's Badge. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefit currently sought on appeal.

A hearing on this matter was held before the undersigned 
Veterans Law Judge on January 24, 2006.  A copy of the 
hearing transcript has been associated with the file.

In July 2006, the Board remanded the decision to the RO via 
the AMC for additional evidentiary development.  After 
completion of the requested development, the AMC has returned 
the case to the Board for appellate review.


FINDINGS OF FACT

1.  The veteran is right-handed and the residuals of a 
fracture with resection of the left radius are presently 
manifested by pain and a weakened left hand grip.  

2.  Nonunion of the lower half of the radius with false 
movement has not been shown.    


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of a fracture with resection of the left radius 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5212 (2007).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated November 2001 and June 2003, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claim for an increased rating; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  The veteran was instructed to submit any evidence 
in his possession that pertained to his claim.  In September 
2006, the RO also notified the veteran of the process by 
which initial disability ratings and effective dates are 
established.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided 
and appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The veteran has been medically evaluated in 
conjunction with his claim.  The duties to notify and assist 
have been met.



Legal Criteria

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
found in 38 C.F.R. Part 4.  Disability ratings are intended 
to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation 
of a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  When a reasonable doubt arises regarding the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Service connection was established for the residuals of a 
left radius fracture with resection by rating decision dated 
August 1974.  A 20 percent evaluation was assigned under DC 
5212 for nonunion of the upper half of the radius.   The next 
higher rating, 30 percent, requires nonunion of the lower 
half of the radius with false movement.  A 40 percent rating 
may be established by showing nonunion of the lower half of 
the radius with false movement, loss of bone substance (1 
inch [2.5 cms]) and marked deformity.  

Analysis

The medical evidence consists of two VA examinations, 
conducted in October 2006 and July 2007.  It was reported 
that the veteran was right-handed.  Generalized pain and a 
weaker grip on the left side were noted.  No limitation of 
motion or functional loss was observed.  X-rays showed a left 
distal radius fixed with plate and screw and in anatomical 
alignment.  Neither physical examination nor X-ray studies 
provided evidence of nonunion, loss of bone substance, 
deformity or false movement in the lower half of the radius.  
Thus, entitlement to a rating in excess of 20 percent for 
residuals of a left radius fracture with resection has not 
been shown.  38 C.F.R. § 4.71a, DC 5212.  

In Hart v. Mansfield, No. 05-2424, slip op. at 3 (U.S. Vet. 
App. Nov. 19, 2007), the Court of Appeals for Veterans Claims 
(Court) held that where a lengthy adjudication of an 
increased rating claim may have resulted in an increase in 
severity of the service-connected disorder during the 
pendency of the claim, staged ratings should be considered.  
Although the present claim has been pending for over seven 
years, the record contains no evidence of an increase in 
severity of the veteran's residuals of a left radius fracture 
with resection since the filing of his claim in October 2000.  
The weight of the credible evidence demonstrates that the 
manifestations of the veteran's service-connected disorder of 
the left radius have warranted no more than a 20 percent 
rating during this period.

The Board also finds that no other potentially applicable 
diagnostic code affords the veteran a higher evaluation for 
service connected residuals of a left radius fracture with 
resection.  The evidence does not show ankylosis of the elbow 
or wrist; thus, he is not entitled to a rating in excess of 
20 percent under DCs 5205 and 5214, respectively.  As there 
is no evidence of limitation of flexion or extension of the 
forearm, the veteran is not entitled to an increased rating 
under DCs 5206 and 5207.  Similarly, there is no evidence of 
a flail joint or fracture of the elbow under DC 5209.  DCs 
5210 and 5211 are also inapplicable, as there is no ulnar 
involvement.  Further, the medical evidence does not show 
impairment of supination or pronation that may result in an 
increased rating under DC 5213.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that where an evaluation is based on limitation of motion, 
the question of whether pain and functional loss are 
additionally disabling must be considered.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  The Court has further held that where a 
diagnostic code is not predicated on a limited range of 
motion alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45, 
with respect to pain, do not apply.  See Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).  Inasmuch as Diagnostic Code 5212 is 
not based on limitation of motion, the provisions of 38 
C.F.R. §§ 4.40, 4.45 and 4.59 do not apply. 

The Board must address referral to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The evidence of record does not demonstrate that the 
veteran's service-connected residuals of a left radius 
fracture with resection present an exceptional or unusual 
disability picture with related factors such as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  Consequently, the Board 
concludes that a remand for consideration of the assignment 
of an extraschedular rating is not warranted in this case.  
See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); see also 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his  
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher evaluation for service 
connected residuals of a left radius fracture with resection.  
Thus, the preponderance of the evidence is against the 
veteran's increased rating claim.  Gilbert v. Derwinski, 1  
Vet. App. 49, 54-56 (1990). 



ORDER

Entitlement to an evaluation in excess of 20 percent for 
service-connected service connected residuals of a left 
radius fracture with resection is denied.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


